DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “further comprises” the additional prominence methods meaning it is in addition to the prominence recited in claim 1. However, the specification (Paragraph 0036) explains that the recited features further limit the prominence in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-21 are all within at least one of the four categories.
Regarding Step 2, the independent claims (1, 10, and 17) recites:
determining, by the diabetes management application, a therapeutic window of time in which the current glucose measurement is usable in a therapy calculation;
comparing, by the diabetes management application, the timestamp associated with the current glucose measurement with a therapeutic window of time, where the therapeutic window of time indicates when the current glucose measurement is usable in a therapy calculation;
displaying, by the diabetes management application, the current glucose measurement on a result screen, where the current glucose measurement is presented prominently in relation to other text on the result screen while the timestamp associated with the current glucose measurement falls within the therapeutic window of time; and
displaying, by the diabetes management application, the current glucose measurement on a result screen, where the current glucose measurement is presented prominently in relation to other text on the result screen while the timestamp associated with the current glucose measurement falls within the therapeutic window of time
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts group and/or Certain Methods of Organizing Human Activity identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of determining, comparing and displaying manage personal behavior by filtering content and displaying the content, which are types of activities that have been found by the courts to represent abstract ideas.  See MPEP 2106.04(a)(2) II. C.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claim 15 recites a step (time window with begin and end) that involve mathematical concepts/mental processes.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, comparing and displaying merely invoke a computer as a tool.
•The data-gathering step (determining and comparing) and the data-output step (displaying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, comparing, and displaying. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer determining, comparing, and displaying. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Paragraph 0021-0022) which discloses that the processor and
memory comprise generic computer components that are configured to perform the generic computer functions (determining, comparing, and displaying) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop,
blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsgaard (US 20140321246 A1, cited by applicant) in view of Johnson (US 20110201911 A1).
	Regarding claim 1, Carlsgaard teaches a computer-implemented method for displaying glucose measurements by a diabetes management application (Paragraph 0023:  “FIG. 1 depicts an exemplary handheld glucose meter 12 in data communication via a wireless data link with a diabetes management application 14”) residing on a computing device (Paragraph 0023:  “In an exemplary embodiment, the diabetes management application 14 resides on a mobile phone 16. In other embodiments, the diabetes management application 14 may be native to a remote server 18 with its user interface presented on the mobile phone 16.”), comprising: 
receiving, by the diabetes management application, a current glucose measurement for a subject, where the current glucose measurement has an associated timestamp (Paragraph 0009:  “The diabetes management application is further configured to request a current device time from the RTC on the handheld medical device, determine a first device delta time by determining a difference between the current device time and a time on the internal clock, and associate a first timestamp with the glucose measurement, wherein the first timestamp is equal to the first measurement time plus the first device delta time”); 
determining, by the diabetes management application, a therapeutic window of time in which the current glucose measurement is usable in a therapy calculation (Paragraph 0084:  “For example, the diabetes management application 14 determines whether a timestamp associated with the one or more glucose measures occurred within a predetermined period. The predetermined period may be 10 minutes, for example. When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation”).
Carlsgaard fails to teach of a method wherein displaying, by the diabetes management application, the current glucose measurement on a result screen without prominence in relation to other text on the result screen after therapeutic window of time expires and
displaying, by the diabetes management application, the current glucose measurement on a result screen, where the current glucose measurement is presented prominently in relation to other text on the result screen while the timestamp associated with the current glucose measurement falls within the therapeutic window of time.
Johnson teaches of a method wherein displaying, by the diabetes management application, the current glucose measurement on a result screen without prominence in relation to other text on the result screen after therapeutic window of time expires (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”) and
displaying, by the diabetes management application, the current glucose measurement on a result screen, where the current glucose measurement is presented prominently in relation to other text on the result screen while the timestamp associated with the current glucose measurement falls within the therapeutic window of time (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Carlsgaard to incorporate the display of Johnson, because displaying current glucose measurements with varying prominence allows for clearer display of results.

Regarding claim 10, Carlsgaard teaches a computer-implemented method for displaying glucose measurements by a diabetes management application (Paragraph 0023:  “FIG. 1 depicts an exemplary handheld glucose meter 12 in data communication via a wireless data link with a diabetes management application 14”) residing on a computing device (Paragraph 0023:  “In an exemplary embodiment, the diabetes management application 14 resides on a mobile phone 16. In other embodiments, the diabetes management application 14 may be native to a remote server 18 with its user interface presented on the mobile phone 16.”), comprising: 
receiving, by the diabetes management application, a current glucose measurement for a subject, where the current glucose measurement has an associated timestamp(Paragraph 0009:  “The diabetes management application is further configured to request a current device time from the RTC on the handheld medical device, determine a first device delta time by determining a difference between the current device time and a time on the internal clock, and associate a first timestamp with the glucose measurement, wherein the first timestamp is equal to the first measurement time plus the first device delta time”); 
determining, by the diabetes management application, a therapeutic window of time in which the current glucose measurement is usable in a therapy calculation (Paragraph 0084:  “For example, the diabetes management application 14 determines whether a timestamp associated with the one or more glucose measures occurred within a predetermined period. The predetermined period may be 10 minutes, for example. When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation”); 
comparing, by the diabetes management application, the timestamp associated with the current glucose measurement with a therapeutic window of time, where the therapeutic window of time indicates when the current glucose measurement is usable in a therapy calculation (Paragraph 0084:  “For example, the diabetes management application 14 determines whether a timestamp associated with the one or more glucose measures occurred within a predetermined period”); and
Carlsgaard fails to teach of a method wherein displaying, by the diabetes management application, the current glucose measurement on a result screen without prominence in relation to other text on the result screen in response to the timestamp associated with the current glucose measurement falling outside the therapeutic window of time and
displaying, by the diabetes management application, the current glucose measurement prominently on a result screen in response to the timestamp associated with the current glucose measurement falling in the therapeutic window of time.
Johnson teaches of a method wherein displaying, by the diabetes management application, the current glucose measurement prominently on a result screen in response to the timestamp associated with the current glucose measurement falling in the therapeutic window of time (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”) and
displaying, by the diabetes management application, the current glucose measurement on a result screen without prominence in relation to other text on the result screen in response to the (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Carlsgaard to incorporate the display of Johnson, because displaying current glucose measurements with varying prominence allows for clearer display of results.

	Regarding claim 17, Carlsgaard teaches a system for managing diabetes care, comprising: 
a handheld glucose meter configured to determine a current glucose measurement for a subject (Paragraph 0002:  “a handheld glucose meter”), such that the current glucose measurement has an associated timestamp (Paragraph 0004:  “The blood glucose measurements each include a timestamp indicating when the measurement was taken”), and operable to transmit the current glucose measurement via a wireless communication link (Paragraph 0023:  “handheld glucose meter 12 in data communication via a wireless data link”), wherein the determination is made from a test strip inserted in a port of the handheld glucose meter and the test strip has a reaction site for receiving a sample of fluid from the subject (Paragraph 0045:  “The measurement module 22 cooperatively interacts with a test strip inserted into a strip port 21 to determine a glucose measure from the sample of blood on the test strip”);
 and a diabetes management application residing on a portable computing device and configured to receive the current glucose measurement via the wireless communication link from the handheld glucose meter (Paragraph 0023:  “exemplary handheld glucose meter 12 in data communication via a wireless data link with a diabetes management application 14”), wherein the diabetes management application determines a therapeutic window of time in which the current glucose measurement is usable in a therapy calculation (Paragraph 0084:  “For example, the diabetes management application 14 determines whether a timestamp associated with the one or more glucose measures occurred within a predetermined period”), 
Carlsgaard fails to teach of presenting the glucose measurement prominently in relation to other text on a display of the portable computing device while the glucose measurement falls within the therapeutic window of time and
 presenting a glucose measurement on the display without prominence in relation to other text on the display after therapeutic window of time expires.
Johnson teaches of presenting the glucose measurement prominently in relation to other text on a display of the portable computing device while the glucose measurement falls within the therapeutic window of time (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”) and
presenting a glucose measurement on the display without prominence in relation to other text on the display after therapeutic window of time expires (Paragraph 0111:  “continuous glucose monitor systems gather and display glucose information in real time to users and a receiver may display current glucose information” and Paragraph 0122:  “The receiver may be configured to automatically adjust receiver display settings or adjust how information is displayed in order to attract greater attention to the receiver from the user as glucose levels become increasingly high or low”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claims 2, 11, and 18, Johnson further teaches a method of displaying the current glucose measurement prominently by changing one or more of color, shape, size or font of alphanumeric characters indicative of the current glucose measurement (Paragraph 0122:  “Font sizes or shapes may also be adjusted to be more pronounced, for example by increasing font size”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display element of Carlsgaard to incorporate the display element of Johnson, because it allows for easier identification of important data.

Regarding claims 3 and 12, Johnson further teaches a method of displaying the current glucose measurement prominently by bolding the font of the alphanumeric characters indicating the current glucose measurement (Paragraph 0122:  “applying a bold-face to displayed text”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display element of Carlsgaard to incorporate the display element of Johnson, because it allows for easier identification of important data.

Regarding claims 4, 13, and 19, Carlsgaard further teaches a method of displaying an indicia of the therapeutic window of time on the result screen concurrently with the prominently displayed current glucose measurement (Fig. 11).

(Fig. 11).

Regarding claim 6, Johnson further teaches a method wherein the therapeutic window of time is fifteen minutes (Paragraph 0049:  “a trend over a set time period, such as 15 minutes”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time period of Carlsgaard to incorporate the time period of Johnson, because it would allow a longer range of time to correctly collect the analyte information.

Regarding claim 7, Carlsgaard further teaches a method of displaying an indication that the therapeutic window has expired on the result screen in response to the expiration of the therapeutic window (Fig. 11).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the expiration of the countdown timer shown in Fig. 11 would be a sufficient indication that the therapeutic window has expired.

Regarding claim 8 and 15, Carlsgaard further teaches a method of navigating from the result screen to another screen in the diabetes management application and continuing to present the current glucose measurement prominently on the another screen in relation to other text on the another screen so long as the timestamp associated with the current glucose measurement falls within the therapeutic window of time (Fig. 9-11).

Regarding claim 9 and 16, Carlsgaard further teaches a method of computing an amount of insulin to administer to the subject using the current glucose measure only while the timestamp (Paragraph 0084:  “When the diabetes management application 14 determines the timestamp is within the predetermined period, the diabetes management application 14 determines a bolus calculation”).

	Regarding claim 21, Carlsgaard further teaches a system wherein the handheld glucose meter includes a housing with a port for receiving a test strip, where the test strip has a reaction site for receiving a sample of fluid from a patient (Paragraph 0007:  “The handheld medical device includes a port configured to receive a test strip having a reaction site for receiving a sample of fluid from a patient”); a measurement module residing in the housing and operable with the test strip to measure glucose in a sample of fluid residing on the test strip (Paragraph 0045:  “The measurement module 22 cooperatively interacts with a test strip inserted into a strip port 21 to determine a glucose measure from the sample of blood on the test strip”); and a display integrated into the housing (Paragraph 0046:  “Glucose measures may also be displayed by the processing subsystem 23 on a display 25”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/              Primary Examiner, Art Unit 3791